Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Applicants’ election without traverse of group I (claims 1- 18) directed to the process of making chiral amino acid from amino acid from alpha keto acid using amino acid dehydrogenase and ketoreductase  encoded by polynucleotide of SEQ ID NO: 17 as species in their response of 1/5/21 is acknowledged. Since other group I and species are canceled the restriction requirement of 11/5/20 became mood. Claims 1- 14are for examination.  
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 2/21/20 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the examiner has considered the IDS statements. 
Claim Rejections

35 USC 112(b)  Rejection or 112 2nd paragraph rejection

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1, 2-18 (depends on claims 1)  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 10  is   indefinite   in the recitation of  “ isopropanol (IPA) to acetone”  because  of the following reason: claim 1 from which claim 10 depends does not recite isopropanol (IPA),  therefor claim 10 lack antecedent basis. If applicant meant the claim 10 depend on claim 3, claim 10 should be amended to depend on claim 3.
 Correction is required.


Double Patenting Rejection

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Instant application a CON of   US PATENT 10604781 which in turn con of US Patent 10196667.  Claims 1- 18 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable ove the claims of  US In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985).  Although the conflicting claims are not identical, they are not patentably distinct from each other.  
This application is a CON of  US Patent  of PATENT 10604781  later  is con of 10196667.  US PAT 10196667 is a  DIV of US PAT 9714439 which is a DIV of US PAT 9394551 and  later is DIV of US PAT 9080192 .   Claims  1-18 herein  are directed to the method that uses variants of polynucleotide of SEQ ID NO: 17  encoding ketoreductase  of SEQ ID NO: 18  variants and to gather with   same ( recited in instant claims ) of PATENT 10604781  or different amino acid dehydrogenase and claims 1-23 of US PAT 10196667 or claims 1-24 of US PAT 9714439, claims 1-16 of US PAT 9394551 and claims  1-18 of US PAT 9080192 are all directed to the use of ketoreductase polypeptide variants of SEQ ID NO: 18 and   together same or different amino acid dehydrogenase .  
The portion of the specification of  PATENT 10604781  and US PAT 10196667.  And consequent   its DIV  US PAT 9714439 which is a DIV of US PAT 9394551 and  later is DIV of US PAT 9080192 that supports the recited  polypeptides SEQ ID NO: 18   or encoding polynucleotides SEQ ID NO: 17 would anticipate claimed polynucleotides 
Terminal Disclaimers for the above patents: PATENT 10604781,  10196667, US PAT 9714439, US PAT 9394551 and   US PAT 9080192 would overcome the rejections.

Conclusion
Claims 1- 18 are rejected, no claim is allowed.
Any inquiry concerning this communication or earlier communications from the
Examiner should be directed to Mohammad Meah whose telephone number is 571-272-
1261. The examiner can normally be reached on 8:30-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
Supervisor, Robert Mondesi can be reached on 408-918-7584. The fax phone number
For the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for
Published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should
You have questions on access to the Private PAIR system, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll-free).

/MOHAMMAD Y MEAH/Examiner, Art Unit 1652